Citation Nr: 0912113	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-16 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to December 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

In August 2006, a videoconference hearing was held before a 
Veterans Law Judge who has since left the Board.  A 
transcript of that hearing is in the record.  The Veteran was 
informed of his right to have a hearing before a currently 
sitting Veterans Law Judge, but he has not requested another 
hearing.  

In February 2007, the Board found that new and material 
evidence had been received to reopen a claim for service 
connection for a lung condition.  The case was remanded for 
examination of the Veteran.  He failed to report for the 
scheduled examination.  He did not explain his failure to 
report, ask that the examination be rescheduled, or in any 
way indicate that he would cooperate with a rescheduled 
examination.  The RO did obtain additional VA clinical 
records.  Under these circumstances, the Board must base its 
appellate review on the evidence of record.  38 C.F.R. 
§ 3.655 (2008).  

The Board has had the evidence of record analyzed by a 
medical specialist, who provided a medical opinion.  The 
Veteran was sent a copy of the medical opinion and afforded 
an opportunity to respond, but did not do so.  In as much as 
the Board has developed the case as much as possible, without 
the Veteran's further cooperation, it will one proceed to 
review his appeal.  


FINDINGS OF FACT

The Veteran does not have a lung disorder as a result of 
disease or injury during his active service.  


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in September 2003.  This letter 
provided the Veteran with an explanation of the type of 
evidence necessary to reopen his claim and to substantiate 
the underlying claim for service connection, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
This initial duty-to-assist letter was provided before the 
adjudication of his claim in April 2004.  

Updated notices were sent in June 2005 and February 2007.  
Thereafter, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  This cured any 
notice defects before the agency of original jurisdiction 
(AOJ) readjudicated the case by way of a supplemental 
statement of the case issued in October 2007.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board also notes that in the July 2006 letter additional 
notice was provided regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Therefore, 
the Board may decide the appeal without a remand for further 
notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records, including private, 
VA, and Social Security Administration (SSA) records have 
also been obtained.  The Veteran has had RO and Board 
hearings and a VA examination.  A medical opinion has been 
obtained.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The service treatment records show the Veteran was 
hospitalized for approximately a week in February 1975.  
X-rays revealed left lower lobe pneumonia and left 
atelectasis.  Treatment was provided.  In June 1975, the 
Veteran complained of having a cough and cold since January 
1975 when he had pneumonia.  Examination showed his chest to 
be clear and he was advised to quit smoking.  On examination 
for separation from service, in November 1975, the Veteran's 
lungs and chest were normal.  

The next information about the Veteran's chest was recorded 
over 12 years later, in January 1988, when he was seen at a 
university hospital emergency room.  The chest X-ray revealed 
an elevated left hemidiaphram with evidence of bibasilar 
pneumonia.  The computerized tomography scan disclosed a 
moderate infiltrate at the lower lobes, bilaterally.  He was 
subsequently hospitalized at a university medical center and 
diagnosed with pneumococcal pneumonia and hemoglobin S-C 
disease.  The summary shows the Veteran reported that he had 
experienced an upper respiratory infection approximately 3 
weeks prior to admission and it resolved without treatment.  
Workup at another hospital included an X-ray which was read 
as showing bilateral lower lobe fibrosis unchanged since 
August 1986.  A chest X-ray had shown narrowing of the left 
mainstem bronchus.  A subsequent computerized tomography (CT) 
scan revealed no abnormality of the left main stem bronchus.  
The Veteran continued to improve on medication.  

The Veteran was hospitalized at a private facility in April 
2002.  The admitting diagnosis was right lower lobe 
infiltrate with significant leukocytosis.  X-rays disclosed 
ill defined infiltrates in the left lung base and elevation 
of the left hemidiaphram.  There was an area of discoid 
atelectasis in the right lung base.  The upper lung fields 
were clear.  

A VA pulmonary function test (PFT), done in June 2002, was 
interpreted as showing no obstruction.  There was a low FVC 
(Forced Vital Capacity) and FEV1 (Forced Expiratory Volume in 
one second) consistent with restriction, which was confirmed 
by TLC (total lung capacity), mild impairment.  Also noted 
were moderately reduced diffusing capacity, compensated 
respiratory alkalosis and metabolic acidosis.  

In July 2002, the Veteran was admitted to a VA medical center 
for treatment of his renal disease.  Examination showed his 
chest to be normal and his lungs to be clear to auscultation.  
The lungs were again noted to be clear to auscultation in 
January 2003 and April 2003.  In May 2003, a private CT scan 
disclosed elevation of the left hemidiaphram and no evidence 
of parenchymal lesion.  No effusions or abnormal mediastinal 
or hilar masses were seen.  

An August 2003 VA X-ray study revealed significant elevation 
of the left hemidiaphram with gas contained in the bowel 
loops beneath it.  There were prominent bronchial markings in 
perihilar, infrahilar, and bibasilar areas, with minimal 
discoid atelectatic changes along with parenchymal scarring, 
especially in the right lung base, grossly unchanged from the 
previous study in December 2001.  Comprehensive atelectatic 
changes of the left lung base could not be ruled out.  A VA 
clinical note of September 2003 contains a report that the 
Veteran's medical history included mild to moderate 
restrictive lung disease; and his lungs were clear to 
auscultation.  

A private medical record dated in November 2003 shows the 
Veteran complained of problems with his breathing.  The lungs 
were clear to auscultation and percussion.  Breath sounds 
were normal.  The assessment included shortness of breath.  
X-rays revealed bibasilar atelectasis and elevation of the 
left hemidiaphram.  

In August 2004, the Veteran was seen at a VA medical center 
for his renal problems.  He reported that he used "puffers" 
for his lungs, had been diagnosed with chronic obstructive 
pulmonary disease (COPD), and was seeing a private physician.  
It was noted that he had stopped smoking a year earlier but 
was around people who did.  His lungs were clear with equal 
expansion.  A September 2004 note shows the Veteran's chest 
was again found to be clear.  

The Veteran had a VA respiratory examination in November 
2004.  He reported that he had quit smoking 2 years earlier 
and had previously smoked 1/2 pack a day for 20 years.  He 
denied a chronic cough, reporting that he only had a cough 
when he had a cold.  He complained of shortness of breath.  
He could walk one block before he had to stop due to 
shortness of breath.  He said he had an episode of pneumonia 
in 1975 and once a year thereafter.  His last episode of 
pneumonia was in 2002 and required hospitalization.  There 
was no seasonal variation to his shortness of breath.  On 
examination, his lungs were clear to auscultation and 
percussion, without rales, rhonchi, or wheezes.  Breath 
sounds in the left base were decreased.  There was no 
prolongation of the expiratory phase.  The chest X-ray 
revealed moderate elevation of the left hemidiaphragm.  There 
was mild coarsening of the interstitial markings in the right 
base.  PFT's showed submaximal effort.  The diagnosis was 
mild restrictive lung disease, more likely than not due to 
obesity and elevated left hemidiaphragm.  The claims folder 
was reviewed.  There was noted to be documentation in the 
service treatment records of a left lower lobe pneumonia in 
1975.  The exit physical examination did not list any lung 
disability and his chest X-ray was reported to be normal.  He 
was hospitalized with an episode of pneumonia in 1988.  The 
examiner concluded that there was no evidence of a chronic 
lung disability.  He had a mild restrictive lung disease per 
PFT's that could be explained by his obesity.  He had no 
obstructive lung disease.  

The Veteran was subsequently seen in the VA pulmonary clinic 
in December 2004.  The diagnosis was tobacco abuse, now quit.  
It was also noted that the restriction on PFT's was likely 
secondary to the Veteran's obesity.  

In November 2004, the Veteran appeared before a Decision 
Review Officer (DRO) at the RO and testified in support of 
his claim for service connection for a lung condition.  He 
testified that he had been getting pneumonia practically 
every year.  He said that it did not take much and a cold 
would send him off into it.  In addition to other information 
provided, the Veteran described his current symptoms and 
treatment.  

A March 2005 VA examination shows a diagnosis of obstructive 
sleep apnea.  

An April 2005 VA clinical note reports an impression of mild 
restrictive lung disease, stable.  The April 2005 X-rays 
showed elevation of the left hemidiaphragm with bibasilar 
linear atelectasis/fibrotic bands.  October 2005 VA X-rays 
were read as showing fibrotic changes in the right lower 
lobe.  In April 2006 it was reported that the Veteran had 
quit smoking and his chest was clear.  His lungs were found 
to be clear in June 2006.  August 2006 VA X-rays disclosed an 
elevated left hemidiaphragm with left base 
atelectasis/chronic effusion and no acute changes; the 
Veteran's lungs were again noted to be clear.  

In August 2006, the Veteran testified before a Veterans Law 
Judge.  The hearing transcript is in the claims file.  The 
Veteran testified that he had pneumonia shortly after 
entering service and basically continued to have pneumonia on 
an annual basis thereafter.  He testified that he was told 
that part of his lungs collapsed while he was on active 
service.  The Veteran asserted that his respiratory symptoms 
continued since service and described recent symptoms and 
treatment.  

In October 2006, the Veteran was hospitalized at a VA medical 
center for a stroke.  His complaints included of shortness of 
breath.  His lungs were bilaterally clear to auscultation and 
chest expansion was symmetrical.  

The Board obtained the opinion of a medical specialist in 
September 2008.  That opinion is several pages long and 
provides a detailed analysis of the facts of this case in 
accordance with established medical principles.  A copy was 
sent to the Veteran (he did not respond) so it will not be 
set forth in detail here.  The specialist physician 
concluded:

In summary, I do not find that the patient's 
current lung disorder is at least as likely as not 
related to the respiratory finings in service.  
Shortness of breath is explained by multiple other 
factors such as greater than 20-pack-years of 
smoking cigarettes, heart failure, obesity, 
obstructive sleep apnea, hypertension, diabetes, 
and stroke.  There is insufficient evidence to 
support the diagnosis of an acquired interstitial 
lung disease, such as asbestosis.  And finally, 
there is no evidence of the acquired anatomical 
factors listed that would cause recurrent pulmonary 
infections.  



Conclusion

The Veteran's claim of a continuity of symptoms following 
pneumonia in service is neither competent nor credible.  If 
he continued to have the pneumonia that hospitalized him in 
service, he would be expected to have a documented history of 
such hospitalizations.  Instead, the first post service 
hospitalization is 12 years after service and the next is 
additional years later.  The Veteran may have had respiratory 
symptoms from time to time over the years, but he does not 
have the medical expertise to diagnose them as being the same 
as the infection treated in service or to diagnose them as 
pneumonia.  He does not have the medical experience and 
training to distinguish the different respiratory symptoms he 
may have experienced from time to time from a chronic 
disability.  38 C.F.R. § 3.159.  Thus, his claim of having 
episodes of pneumonia since the episode in service is not 
persuasive.  

Significantly there is no medical opinion connecting a 
current lung disorder to service.  On the other hand, the 
Board obtained the medical opinion of a specialist physician 
and that was strongly against a connection.  That opinion was 
persuasive because it explained the medical principles 
involved in detail, cited treatises, and gave a cogent, well-
reasoned explanation of how the medical principles applied to 
this case.  

In sum, the Board finds that there is no competent evidence 
to support the Veteran's claim.  To the contrary, the service 
treatment records are against the claim, showing that the 
Veteran had an episode of pneumonia early in his service.  
That was treated and resolved without residual disability.  
There were no further symptoms noted in service and a 
physician found the Veteran's lungs to be normal on 
separation examination.  Thereafter, years passed without a 
documented continuity of symptoms.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  There is no medical opinion linking a 
current lung disorder to service, but there is a very clear 
medical opinion against the claim.  Thus, the service 
treatment records, absence of a documented medical treatment 
for years, the current records, and the medical opinion form 
a preponderance of evidence against the Veteran's claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a lung condition is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


